Citation Nr: 1144965	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left calf atrophy and hyperflexia.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service connected lumbar spine disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected lumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had over 26 years of active military service prior to his retirement in November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from August 2005 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In the August 2005 rating decision, the RO continued a 20 percent evaluation for lumbar spine disability; denied service connection for a left hip disability; denied service connection for a right knee disability, and denied entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  The Veteran's notice of disagreement was received in November.  After a statement of the case (SOC) was issued in December 2005, the Veteran perfected an appeal in January 2006 only as to the service connection claims for a right knee disability and a left hip disability. 

In March 2006, the Veteran testified before a Decision Review Officer with regard to the service connection claims currently on appeal, in pertinent part. 

In the October 2008 rating decision, the RO granted service connection for left calf atrophy and hyperflexia, assigning a 10 percent evaluation, effective November 19, 2007; continued a 20 percent evaluation for a lumbar spine disability; and denied service connection for a cervical spine disability.  In December 2008, the Veteran filed a notice of disagreement only as to the evaluation assigned to his left calf disability.  The RO issued a SOC in May 2009, and the Veteran perfected an appeal only as to the increased rating claim for a left calf disability in the same month. 

As the Veteran did not appeal the August 2005 denial of entitlement to a TDIU, or the denial of an increased rating for service-connected lumbar spine disability in either the August 2005 or October 2008 rating decisions, those issues are not in appellate status. 

In March 2010, the Veteran testified before the undersigned Veterans Law Judge via videoconference.

In April 2010, the Board received additional evidence, along with a waiver of initial RO consideration.  These appeals were first before the Board in June 2010, when they were remanded for additional development.  

The Board notes the Veteran had not specifically raised a claim for TDIU in regards to his claim for a higher initial evaluation for his left calf disability.  Furthermore, as noted above, a claim for TDIU was previously considered and denied, and was not appealed by the Veteran.  There is nothing in the record suggesting that the Board should revisit the matter at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a left hip disability and a right knee disability, both claimed as secondary to a service connected back disability, require additional development.  They are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's left calf disability is productive of moderate disability due to atrophy and weakness.  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for left calf atrophy and hyperflexia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.21, 4.56, 4.73, 4.118, Code 5311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 


The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In regards to the duty to notify, the Board notes that this appeal arises from disagreement with the initial evaluation assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board notes that the Veteran has received written notification that meets the requirements of Dingess and Pelegrini.  The duty to notify has been met.  

The Board finds that the duty to assist has also been met.  The June 2010 remand requested that the Veteran be afforded a VA examination of his left calf disability.  This was accomplished in August 2010.  VA treatment and private treatment records are also in the claims folder.  Records have been obtained from the Social Security Administration, the Office of Personnel Management, and all other federal sources.  The Board notes that although the June 2010 remand requested records from the Nexus Pain Clinic, the Veteran did not respond to a request to either provide these records or to provide permission for VA to obtain them on his behalf.  The Veteran earlier requested at his hearing that the record be left open for 60 days so that he could obtain and submit these records, but none were received.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the Veteran has been provided two opportunities to either submit these records or enable VA to obtain them on his behalf, but he has not responded.  The Board concludes that all other relevant records have been obtained, and the duty to assist has been met.  
Increased Evaluation

The Veteran contends that the initial evaluation assigned to his left calf disability is inadequate to reflect the impairment that it causes.  He specifically argues that his disability is productive of moderately severe impairment instead of the moderate level of impairment for which he is now compensated.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that these issues involve the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for left calf atrophy and hyperflexia was established in an October 2008 rating decision.  This decision assigned a 10 percent evaluation, effective from November 19, 2007.  

The Veteran's left calf disability is evaluated under the rating code for injuries to muscle group XI.  The functions of this muscle group include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of knee.  The muscles included in the group are the posterior and lateral crural muscles, and muscles of the calf.  These are the triceps surae (gastrocnemius and soleus), the tibialis posterior, the peroneus longus, the peroneus brevis, the flexor hallucis longus, the flexor digitorum longus, the popliteus, and the plantaris.  A severe disability of Muscle Group XI is evaluated as 30 percent disabling.  A moderately severe disability is evaluated as 20 percent disabling.  A moderate disability is evaluated as 10 percent disabling.  Slight disability is evaluated as zero percent disabling.  38 C.F.R. § 4.73, Code 5311.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c). 

The terms "slight", "moderate", "moderately severe", and "severe" are terms of art that are defined by regulation.  "Slight" disability of muscles is typified by a simple wound of muscle without debridement or infection.  The history and complaints will reveal service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

"Moderate" disability of muscles is signified by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record or other evidence of in-service treatment for the wound should show record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings will include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of muscles is defined as a through and through or deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings of a "moderately severe" disability of the muscles indicate a track of missile through one or more muscle groups and, on palpation, loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to the sound side.  38 C.F.R. § 4.56(d)(3)

"Severe" muscle disability results in objective findings that include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to a long bone; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing muscle group; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d)(4).

The evidence includes the report of a January 2006 magnetic resonance imaging (MRI) study of the calves.  This noted significant asymmetry in the size of the muscles between the two sides.  In particular there were some marked atrophic changes involving the medial gastrocnemius muscle on the left.  

Private medical records dated January 2007 include a diagnosis of left radiculopathy and hyperreflexia with left hemiplegia involving the lower extremity.  The physical examination was concerned mostly with the spine, but weakness and asymmetrical muscle mass was noted in the left lower extremity.  February 2007 follow up records from this same doctor state that the Veteran has mild weakness in the left lower extremity.  This was the only symptom noted to affect the left leg.  

The Veteran was provided a VA examination of his muscles in July 2008.  He was walking with an antalgic gait with a cane.  The Veteran described having symptoms such as spasms of the left calf during service, and he said his left leg became weaker and smaller after getting out of service.  He also had pain in the left hip and the tibial/fibula area.  The Veteran stated that he had spasms that kept him awake at night.  There was minimal functional impairment in that he had to use a cane for ambulating, he was unable to stand for more than 30 minutes, and he was unable to walk for more than a few yards.  Right calf diameter was 15.5 inches in circumference with full muscle strength and was negative for weakness.  The left calf diameter was described as significantly decreased and measured to be 12.5 inches in diameter.  There was atrophy in the calf muscle and weakness in strength.  Knee jerk was 3-4+.  Sensory sensation was intact.  There was no history of hospitalization or debridement, and no history of a trauma or injury to the muscles.  There was no intermuscular scarring.  Muscle function was described as normal in terms of comfort, endurance, and strength that was sufficient to perform activities of daily living.  There were no scars or residuals of nerve damage, no tendon or bone damage, no finding of muscle herniation or loss of deep fascia or muscle substance, and no limitation of motion of a joint.  The claims folder was reviewed, and the private 2006 records discussed.  The Veteran was noted to be retired due to his age.  The diagnoses included distal axonal polyneuropathy of the left leg; left leg atrophy; and left leg hyperflexia.  There were no occupational effects as the Veteran was not employed.  There were effects on his activities of daily living.  The effect on ability to do chores was moderate; shopping was moderate; exercise was severe; sports were prevented; recreation was moderate; traveling was moderate; and there were no effects on feeding, bathing, dressing, toileting, or grooming.  

The Veteran underwent an additional VA muscle examination in August 2010.  He reported that the weakness of his left calf was becoming progressively worse.  On examination, the history of hospitalization and debridement was as before.  There was no through and through injury, and no history of infection.  The Veteran did not experience pain, decreased coordination, fatigability, or uncertainty of movement.  He did experience weakness and spasms.  The examiner stated that the muscle function was not normal in terms of comfort, endurance, or strength sufficient to perform activities of daily living.  A loss of deep fascia or muscle substance was noted.  The right calf was 16 centimeters in circumference, and the left was 13 centimeters.  The Veteran was not employed, but his disability was noted to affect his activities of daily living.  The effect on ability to do chores was moderate; shopping was mild; exercise was moderate; sports was moderate; recreation was mild; traveling was mild; feeding was none; bathing was mild; dressing was mild; and there were no effects on toileting or grooming.  

Initially, the Board notes that the Veteran did not sustain a penetrating injury to his left calf during active service.  Instead, his disability is believed to have developed secondary to his back disability.  Therefore, the rating criteria that address the history of the injury in service as well as the effects of penetrating missiles are inapplicable. 

After consideration of the evidence, the Board finds that the Veteran's left calf disability symptomatology more nearly resembles that of a moderate disability, and that continuation of the current 10 percent evaluation is warranted.  

The evidence clearly shows that the Veteran has significant atrophy of the left calf, which is a criteria listed under that for "severe" muscle disability.  However, none of the other criteria for either moderately severe or severe muscle disabilities are shown.  The Veteran's only significant symptom is weakness of the calf.  This is consistent with the criteria for moderate disability of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability.  Moreover, the most recent examination states that the Veteran has loss of deep fascia or muscle substance.  This is also consistent with the criteria of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  There is no objective evidence of pain in the calf, and while the Veteran reports pain of the left leg the July 2008 examination states that it is in the left hip and the tibial/fibula area, and not the left calf.  The Veteran is retired, and with the exception of the July 2008 examiner's description of severe effect on the ability to exercise and an inability to participate in sports, both the July 2008 and August 2010 examiners described all other impairment of activities as moderate, mild, or none.  The Board finds that these symptoms more nearly resemble that of the moderate level of impairment that is already in effect.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the scheduler criteria accurately reflect the level of severity of the Veteran's left calf disability.  His primary complaint is of weakness, which is contemplated by the rating criteria.  There is no convincing evidence that the Veteran's service connected left calf disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required or indicated.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left calf atrophy and hyperflexia is denied. 


REMAND

The Veteran contends that he has developed disabilities of the right knee and left hip that are attributable to active service.  He argues that these are the result of changes caused by his service connected back disability.  

The record indicates that the Veteran was afforded a VA orthopedic examination in June 2005.  This examiner provided opinions that in essence state that the Veteran's right knee and left hip disabilities are not related to his service connected back disability.  

However, the Board notes that the Veteran has on several occasions submitted a copy of an August 2004 private medical record that includes a follow up examination after low back surgery.  The examination report includes the following statement:

"As mentioned, he had 26 years in the military and had been involved in significant repetitive bending, lifting, kneeling and climbing all of which, I believe, have resulted in issues in his lumbar spine and extremities.  I had recommended that he certainly is a candidate, in my opinion, to having that checked out at the VA and this note is to be used for that purpose as well."  

The Board finds that as this statement mentions issues in the Veteran's extremities due to activities in service, it raises the possibility of entitlement to service connection for the Veteran's claimed right knee and left hip disabilities on a direct basis.  Unfortunately, this was not addressed in the June 2005 VA examination.  Although the Veteran has not expressly raised the possibility of service connection on a direct basis, he is not a medical expert, and the Board must consider all plausible theories of entitlement. 

In addition, the June 2005 examiner did attribute the Veteran's disabilities at least in part to misalignment of the right lower leg.  It is unclear to what extent, if any, this misalignment may be due to any change in gait that results from the service connected disability of the left lower leg.  In view of these two developments, the Board finds that the Veteran should be scheduled for an additional VA examination in order to determine whether or not the Veteran's right knee disability or left hip disability is related to active service either directly or as secondary to the service connected left calf disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  All indicated tests and studies are to be conducted.  The claims folder must be provided to the examiner for use in the study of this case.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions:
a) What is the diagnosis of the Veteran's right knee disability?  Is it as likely as not that this disability has developed as a result of injuries or activities during active service?  Is it as likely as not that this disability was incurred or aggravated (permanently increased beyond natural progression) by the Veteran's service connected left calf disability?  
The reasons and bases for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, this should be noted, and any missing evidence that might enable him or her to provide the opinion should be identified.  
b) What is the diagnosis of the Veteran's left hip disability?  Is it as likely as not that this disability has developed as a result of injuries or activities during active service?  Is it as likely as not that this disability was incurred or aggravated (permanently increased beyond natural progression) by the Veteran's service connected left calf disability?  
The reasons and bases for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, this should be noted, and any missing evidence that might enable him or her to provide the opinion should be identified.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


